            Case 1:19-cr-03595-KWR Document 58 Filed 09/24/20 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO

                                      ZOOM Clerk's Minutes
                                 Before the Honorable Kea W. Riggs


CASE NO. 1:19-CR-03595-KWR                          DATE: September 24, 2020

TITLE: USA v. Angelita Benally

COURTROOM CLERK: C. Bevel                           COURT REPORTER: J. Goehl

COURT IN SESSION: 1:29PM-1:47PM                     TOTAL TIME: 18 MINUTES

TYPE OF PROCEEDING: STATUS CONFERENCE ON OUTSTANDING RESTITUTION

ATTORNEYS PRESENT FOR PLAINTIFF(S):                 ATTORNEYS PRESENT FOR DEFENDANT(S):
 Frederick Mendenhall                                Emily Carey


PROCEEDINGS:

1:29pm        Court in session, counsel enter appearances, defendant present with counsel, all

appearing by zoom.

1:30pm        Court has reviewed second addendum and objections to the second addendum, also a

third addendum filed today.

1:30pm        All counsel has received and reviewed the addendum. Defendant’s objection remains.

1:31pm        Mr. Mendenhall addresses court regarding outstanding restitution and the claim for

personal expenses claimed by victim, victim wants to be heard on amounts claimed. Mr.

Mendenhall does not believe he can prove claimed amounts for personal property of Mr.

Maganda.

1:34pm        Court is not inclined to grant the requested restitution for personal items.

1:36pm        Mr. Mendenhall responds regarding valuation of vehicle, will provide further

documentation.

1:38pm        Ms. Carey responds regarding claims for personal property and valuation of vehicle.
The Honorable Kea W. Riggs               -Page 1-                               Clerk’s Minutes
            Case 1:19-cr-03595-KWR Document 58 Filed 09/24/20 Page 2 of 2


1:43pm         Court will reset hearing for October 7, 2020 at 10:00 via zoom.

1:44pm         Court indicates restitution will go forward without testimony of victim. Victim could

have addresses the court at the time of sentencing and did not.

1:44pm         Mr. Mendenhall indicates this Court can hold restitution open for longer than 90 days.

1:45pm         Ms. Carey maintains the objection that Mr. Maganda is not a victim for purposes of

restitution.

1:47pm         Court in recess.




The Honorable Kea W. Riggs   -Page 2-                          Clerk’s Minutes
